Citation Nr: 1715280	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  14-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service aggravation of a heart disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Collin Douglas, Agent


WITNESSES AT HEARING ON APPEAL

The appellant and D.B.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The appellant had active military service from June 1976 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2011 and March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the heart claim to reflect the evidence.  

The appellant testified before the undersigned in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is reopening the psychiatric claim.  The Board is deferring a decision on reopening the heart claim.  The Board is REMANDING both claims to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The appellant claimed service connection for a heart disorder in March 1978.  VA denied the claim in a May 1978 rating decision.  The appellant did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2. The appellant again claimed service connection for a heart disorder in August 1995.  VA denied the claim in a January 1996 rating decision.  The appellant appealed this denial.  VA issued a Statement of the Case in November 1996, but the appellant did not perfect his appeal.  Therefore, this rating decision became final.

3. The appellant claimed service connection for a psychiatric disorder in August 1995.  VA denied the claim in a January 1996 rating decision.  The appellant appealed this denial.  VA issued a Statement of the Case in November 1996, but the appellant did not perfect his appeal.  Therefore, this rating decision became final.

4. Since the January 1996 rating decision, the appellant has submitted evidence which, by itself or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the psychiatric claim.


CONCLUSIONS OF LAW

1. The January 1996 rating decision denying the claim of service connection for a psychiatric disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1995).

2. The appellant has submitted new and material evidence since the January 1996 rating decision to allow the reopening of the psychiatric claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Board is reopening the psychiatric claim on the basis of new and material evidence.  The Board is remanding the heart claim for further development.  Given these, the Board will not discuss the VCAA here.  

New and Material Evidence - Psychiatric Claim

The appellant did not perfect his appeal of the January 1996 rating decision, and he did not submit new and material evidence within a year of the decision.  As such, this rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in January 1996, and VA must determine whether the appellant has submitted new and material evidence since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

VA denied the psychiatric claim in January 1996 because there was no evidence the appellant's psychiatric disorder occurred in service.  At the time of the denial, the record consisted of the appellant's service treatment records and VA treatment records.  

Since the January 1996 rating decision, the appellant submitted additional VA treatment records; a Social Security Administration determination that he is disabled because of psychiatric problems (including medical evidence); a letter from [redacted], MHS suggesting that the appellant's psychiatric began during service, and he testified about an event in service which he believes caused his psychiatric disability (as noted the veracity of such a contention is presumed, for the limited purpose of reopening the claim).  In light of this evidence, the Board finds that the appellant has submitted new and material evidence since the previous denial of the appealed claim.  The evidence is new since VA did not consider it during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, the appellant has submitted new and material evidence to reopen this previously denied claim.  38 U.S.C.A. § 5108.  


ORDER

VA has received new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder.  To this extent only, this appeal is granted.


REMAND

First, the appellant testified that VA has treated him for his heart disorder at five facilities dating back to 1992.  It is unclear when treatment began at each facility.  Moreover, while he did not testify when VA began treating his psychiatric disorders, treatment records dated as early as 1995 appear in the claims file.  Accordingly, remand is warranted to attempt to obtain these outstanding records.

Second, based on the evidence the appellant has submitted for the psychiatric claim, the Board will order a compensation examination to determine the nature and etiology of his claimed disorder.  Specifically, the appellant submitted a letter from [redacted] in March 2015, in which she concluded that the appellant first developed his psychiatric problems during his approximately six months of military service, noting effectively that the appellant had begun experiencing panic attacks in service.

Of note, it is unclear what access to the appellant's records Ms. [redacted] actually had.  However, a service treatment record dated November 4, 1976 suggested that the appellant had attempted suicide on several occasions while in high school.  Additionally, at a hospitalization in August 1995, the appellant reported experiencing panic attacks since he was 14.  Of note, this statement was made in conjunction with treatment and not with a claim for benefits and is therefore given greater weight.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain all VA treatment records from the VA in Chattanooga, the VA in Tuskegee, the VA in Seattle, Washington, the VA in Rochester, New York, and VA here in Georgia, dated from January 1, 1992 to present, as described on page 6 of the hearing transcript.

2.  Schedule the appellant for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, anxiety, and adjustment disorder.  The examiner should address the following questions:

a)  For each disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that any diagnosed disorder was present during the appellant's military service.  Why or why not? 

b)  If yes, did such a psychiatric condition clearly and unmistakably exist prior to the appellant's enty into military service?  Why or why not?  In so doing, the examiner should review the extensive medical board proceeding in the service treatment records, the appellant's statement at a hospitalization in August 1995 that he had experienced panic attacks since age 14, and indications in the service treatment records that the appellant had been suicidal in high school.

c)  If the psychiatric condition existed prior to service, was it clearly and unmistakably NOT aggravated (permanently increased beyond the natural progression of the disability) by the appellant's military service?  Why or why not?  This determination should consider the appellant's allegation that "two chief petty officers brought on anxiety and panic attack," as detailed in a Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  The appellant also testified about the incident in February 2017, and the medical board evaluation (in the service treatment records) discusses the incident.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.
 
3.  Readjudicate the claims.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


